Citation Nr: 1013969	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed tinnitus.  


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1959 to January 
1961 and from October1961 to June 1962, with additional 
service in the Reserve ending in February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the RO that 
denied service connection for bilateral hearing loss and 
tinnitus.  

In April 2009 the RO subsequently granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating effective on March 31, 2008.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about 
developing tinnitus after being exposed to loud noise levels 
in service.  

3.  The currently demonstrated tinnitus is shown as likely as 
not to be due to excessive noise exposure during the 
Veteran's period of active service.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that a full discussion of the 
applicable notice and duty to assist provisions of VCAA is 
not required.  


Analysis

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  


Service Connection for Tinnitus

The Veteran's DD Form 214 shows his military specialty as 
that of turret mechanic.  He was awarded a sharpshooter rifle 
marksmanship badge.  

In a May 2008 statement, the Veteran reported being sent to 
armor school to be trained as a turret mechanic and being 
assigned to a tank company where he learned to fire machine 
guns and 90mm's weapons.  He reports that, after firing, his 
ears would ring.  He was later sent to Korea where he was 
responsible for all the arms and the main gun of the tank 
turret.  He would rotate all the old ammunition on the tanks 
and would spend four to five days at the tank range while the 
guns were firing.  The Veteran reports that his ears were 
always ringing at this time.  

During the June 2008 VA audiological examination, the Veteran 
reported that he was a turret mechanic and was exposed the 
firing of the main guns as well as small arms and machine 
guns.  He reported that his ears would ring.  

The examiner stated that the Veteran's military specialty and 
reports suggested significant exposure to extreme noise 
levels during military service.  He denied having significant 
recreational of occupational noise exposure.  

In an October 2008 statement, the Veteran stated that he 
would not report the ringing in his ears after shooting 
because he believed it was normal since there had never had 
any hearing protection.  

To the extent that the Veteran asserts that he experienced 
tinnitus that was related to acoustic trauma incident to his 
duties in service, the Board observes that as a lay person he 
is not competent to render a medical diagnosis or provide a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  

However, The Board recognizes that the Veteran is competent 
to testify as to these symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), (lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge).  In 
this case, the Board finds the Veteran's statements credible.  

Furthermore, the RO granted service connection for bilateral 
hearing loss in an April 2009 decision based on documented 
exposure to excessive noise in service.  

Given the Veteran's credible lay statements and documented 
history of noise exposure beginning in service, the Board 
finds the evidence to be in relative equipoise in showing 
that the current tinnitus as likely as not had its clinical 
onset following his exposure to acoustic trauma during his 
period of active service.

In resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


